Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 5 is amended to be dependent from claim 1 and to delete the redundant term aralkyl .

The composite particle of claim 1, wherein each R2 is an aryl

Claim 6 is amended to be dependent from claim 1.

	The composite particle of claim 1, wherein R1 and R2 are phenyl.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:   The instant claims set forth formulae for the ligands which are not taught or obviated by the prior art of record.  Although the prior art teaches the use of polydentate phosphines, it would not have been obvious to arbitrarily make use of the ligands instantly claimed, as this modification would have necessitated a considerable amount of hindsight reasoning.  Triphos (two distinct chemicals falling within the two claimed formula) are known compounds containing three electron donating phosphorous groups; however, triphos is primarily known as a catalyst and for chelating heavy metal ions forming metal-organic compounds.  The use of triphos as a surfactant for quantum dots is not taught by the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734